Third District Court of Appeal
                               State of Florida

                            Opinion filed May 6, 2015.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D10-534
                         Lower Tribunal No. 04-36997
                             ________________


                                Tedrick Page,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.



      An Appeal from the Circuit Court for Miami-Dade County, Diane V. Ward,
Judge.

     Carlos J. Martinez, Public Defender, and Robert Kalter, Assistant Public
Defender, for appellant.

      Pamela Jo Bondi, Attorney General, and Douglas J. Glaid, Senior Assistant
Attorney General, for appellee.


Before WELLS, SUAREZ, and EMAS, JJ.

      PER CURIAM.

      In accordance with the Florida Supreme Court’s order dated February 19,

2014 in the matter of Tedrick Page v. State, SC12-314, quashing this Court’s
February 8, 2012 opinion and remanding for reconsideration, we withdraw our

opinion in 3D10-534 and substitute the following in its place:

      Tedrick Page appeals from a conviction of second degree murder as charged.

The only point presented arises from the fact that the jury was instructed in

accordance with the interim manslaughter by act instruction. See In re Standard

Jury Instructions in Criminal Cases, (2007-10), 997 So. 2d 403 (Fla. 2008). The

issue before us is whether that instruction erroneously stated the required elements

of the crime, and whether that instruction is fundamental error. We hold that, in

accordance with Daniels v. State, 121 So. 3d 409 (Fla. 2013), and Griffin v. State,

40 Fla. L. Weekly S135 (Fla. Mar. 12, 2015), the error is fundamental and we

reverse and remand for a new trial.

      Reversed and remanded for new trial.




                                         2